Vurew 4yey UF. cual

  
 

MICE Cu CCMuaucre Ck eMiitce

 
     
    
 
   

DebtorName Alaska Urological institute, P.C.

 

United States Bankruptcy Court for the: DISTRICT OF ALASKA

  

Case number

 

 

(if known)
Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
ex SS AN SE SC SE

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or

property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Declaration and signature

 

lam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership,
or another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and
correct:

Schedule A/B8: Assets--Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

A Summary of Assets and Liabilities for Non-individuals (Official Form 206-Summary)

Amended Schedule

 

N$OOOQO0Q0o00

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
(Official Form 204)

[I] Other document that requires a declaration

 

‘I declare under penalty of perjury that the foregoing is true and correct.

 

Executed on 03/25/2020 X /s/ William R. Clark
MM/DD/YYYY Signature of individual signing on behalf of debtor i

William R. Clark
Printed name

President, Shareholder
Position or relationship to debtor

Official Form B202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Fill in this information to Identify the case: —

Debtor name Alaska Urological Institute, P.C.

      
      
 
   

United States Bankruptcy Court for the: DISTRICT OF ALASKA

  

Case number
(if known)

Official Form 204

 

 

VOL LYUELY UII 4T alll

(C1 Check if this is an

amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured

Claims and Are Not Insiders

12/15

SSSA NR OE AI ST Ta

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the

creditor among the holders of the 20 largest unsecured claims.

    
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deduction Unsecured
for value claim
of
collateral
or setoff
1 | Internal Revenue Service Taxes $1,750,000.00
Ogden, UT 84201-0039
2 | Oncology Supply Services $321,662.01
PO Box 676554
Dallas, TX 75267-6554
3 | Varian Medical Systems Services $179,931.20
70140 Network Place
Chicago, IL 60673-1701
4 | Yut Communications LLC Services $155,025.30
PO Box 240003
Anchorage, AK 99506
5 | Allscripts Healthcare LLC Services $132,117.66
24630 Network Place
Chicago, IL 60673-1246
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
Vue LeU UO.ULT All

 

Debtor Alaska Urological Institute, P.C. Case number (if known)
Name

   
  

   

Total Deduction Unsecured
claim, if for value claim
partially of
secured collateral
or setoff

 

6 | Ruby Investments, LLC Services $127,167.50
PO Box 93288
Anchorage, AK 99503

 

7 | Alliance Physics Services $89,683.01
Solutions Inc

405 S. Bonnie Avenue
Pasadena, CA 91106

 

8 | Cynosure Inc Services $84,950.00
Attn: Accounts
Receivable

5 Carlisle Road
Westford, MA 01886

 

9 | Boston Scientific Services $69,563.00
PO Box 951653
Dallas, TX 75395-1653

 

10 | Weatherby Locums, Inc. Services $66,791.44
PO Box 942633
Dallas, TX 75397-2633

 

11| Premera BCBS of AK Services $64,246.23
POBox 91060
Seattle, WA 98111

 

42 | Municipality of Taxes $61,828.82
Anchorage

Dept of Finance,
Treasury Div.

PO Box 196040
Anchorage, AK 99519-
13 | Allergan USA Inc. Services $41,872.00
12975 Collections Center
Drive

Chicago, IL 60693-0129

 

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 2
VO ew AVELY UT.

Debtor Alaska Urological Institute, P.C. Case number (if known)
Name

 
   

   

Deduction Unsecured
claim, if for value claim
partially of
secured collateral
or setoff

 

14] Dendreon Services $41,591.42
Pharmaceuticals LLC
1700 Saturn Way

Seal Beach, CA 90740

 

15; MIEC Services $41,228.12
PO Box 22777
Oakland, CA 94609-
9912

 

16| GC] Services $36,329.52
PO Box 99016
Anchorage, AK 99509-
9016

 

17 | Dilon Technologies Services $33,564.14
12050 Jefferson Ave.,
Ste 340

Newport News, VA
23606

 

18 | NetFortris Acquisition Co Services $32,098.23
Inc

Dept 111017
POBox 150498
Hartford, CT 06115-
0498

191} Henry Schein Services $31,458.77
POBox 7184
Pasadena, CA 91109-
7184

 

 

20 | PulmOne USA Services $31,000.00
2711 Centerville Road
Wiillmington, DE 19808

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 3
